

Exhibit 10.1


second Amendment to the
EMPLOYMENT AGREEMENT

 
This Second Amendment (the “Second Amendment”), is made as of the 22nd day of
February, 2010, to the Employment Agreement by and between Arbinet Corporation,
formerly known as Arbinet thexchange, Inc., a Delaware corporation with its
headquarters located in Herndon, Virginia (the “Employer”), and Shawn F.
O’Donnell (the “Executive”) made as of September 2, 2008, as amended by the
First Amendment to the Employment Agreement by and between the Employer and the
Executive made as of June 16, 2009 (the “Agreement”).  In consideration of the
mutual covenants contained in this Second Amendment, the Employer and the
Executive desire to amend certain provisions of the Agreement as follows:
 
1.           Section 3 (a) is amended by deleting it in its entirety and
substituting therefor the following:
 
(a)           The executive understands and agrees that this position is a
full-time position based at the Employer’s headquarters in Herndon, Virginia.
 
2.           Section 3(d) is amended by deleting it in its entirety.
 
3.           Section 4(e)(iii)(B) is amended by deleting it in its entirety and
substituting therefor the following:
 
(B)          The Executive shall be entitled to reimbursement by the Employer
for up to Six Thousand Five Hundred Dollars ($6,500) per month of the
Executive’s reasonable and documented out-of-pocket expenses incurred by him for
living expenses in the Virginia area and travel to and from the Executive’s
residence in the Dallas, Texas area.
 
4.           Section 6(a)(iv) is amended by deleting it in its entirety and
substituting therefor the following:
 
(iv)           [Intentionally omitted]; or
 
5.           Section 7(d)(ii) is amended by deleting it in its entirety and
substituting therefor the following:
 
(ii)           a lump sum payment equal to the Executive’s target bonus
opportunity as described in Section 4(b)(ii) above.
 
6.           Section 9 is amended by deleting it in its entirety and
substituting therefor the following:
 
9.           Consent to Jurisdiction. The parties hereby consent to the
jurisdiction of the Circuit Court of the Commonwealth of Virginia located in
Fairfax County and the United States District Court for the Eastern District of
Virginia.  Accordingly, with respect to any such court action, the parties (a)
submit to the personal jurisdiction of such courts; (b) consent to service of
process; and (c) waive any other requirement (whether imposed by statute, rule
of court, or otherwise) with respect to personal jurisdiction or service of
process.

 
 

--------------------------------------------------------------------------------

 
 
7.            Section 16 is hereby amended by deleting it in its entirety and
substituting therefor the following:
 
16.          Governing Law.  This is a Virginia contract and shall be construed
under and be governed in all respects by the laws of the Commonwealth of
Virginia, without giving effect to its conflict of laws principles.  With
respect to any disputes concerning federal law, such disputes shall be
determined in accordance with the law as it would be interpreted and applied by
the Unites States Court of Appeals for the Fourth Circuit.
 
8.            Except as specifically amended by the Second Amendment, the
Agreement shall remain in full force and effect in accordance with its terms.
 
9.            This Second Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.
 
*remainder of page has intentionally been left blank*

 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Second Amendment to the Employment Agreement has been
executed as a sealed instrument by the Employer, by the undersigned duly
authorized director, and by the Executive, as of the date set forth above.
 
ARBINET CORPORATION
   
By: 
/s/ Jose A. Cecin, Jr.
Name: Jose A. Cecin, Jr.
Title: Chairman of the Board
   
/s/ Shawn F. O’Donnell
Shawn F. O’Donnell


 
 

--------------------------------------------------------------------------------

 
 